Citation Nr: 1645312	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Jessica Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.  The Veteran died in April 2010, and the appellant is seeking to be recognized as the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota, which found that the appellant could not be recognized as the surviving spouse of the Veteran because she did not meet the requirement of continuous cohabitation and was not without fault in the separation.  

In March 2012, the appellant testified at a videoconference hearing at the RO in Montgomery, Alabama, before a Decision Review Officer (DRO) at the St. Paul RO.  A transcript of this testimony is associated with the claims file.  

In April 2016, the Veteran testified at a video conference hearing at the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is also associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to DIC benefits has been raised by the record.  Specifically, this claim originated as a claim for death benefits, however, the issue of whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of establishing basic eligibility to death benefits was first adjudicated by the RO; and, because the RO found that the appellant did not satisfy the continuous cohabitation requirements, the underlying issue of entitlement to DIC benefits was not addressed.  As the underlying DIC claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not currently have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in Alabama in August 1972, and neither the appellant nor the Veteran ever filed for formal divorce.  

2.  A State of California License and Certificate of Confidential Marriage reflects that the Veteran's first marriage (to the appellant) ended in dissolution in April 1975; and that he married E.W. in October 1997.  

3.  A search of the State of Alabama Department of Public Health, Center for Health Statistics Office of Vital Records and a Certificate of Divorce Search conducted and attested by the Circuit Clerk of the Court in the County in which the Veteran and appellant's marriage was conducted from 1918 to present indicates no record of divorce or divorce proceedings was found to exist for the Veteran and the appellant.  

4.  The Veteran died in April 2010.  

5.  E.W. filed a claim for DIC benefits in April 2010 and indicated on the claim form that her marriage to the Veteran was his first marriage; i.e., that he had no previous marriages.  

6.  A September 2010 rating decision awarded service connection for the cause of the Veteran's death and E.W. is currently receiving death benefits as the Veteran's surviving spouse.  

7.  The weight of the evidence shows that the appellant and the Veteran did not cohabit continuously from their marriage until the death of the Veteran, however, their separation was shown to have been by mutual consent based on his infidelity, convenience, health, and business or other reason that does not show intent on the part of the appellant to desert the Veteran.  


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for the purpose of receiving VA DIC benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.102, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Given the favorable disposition below, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the appellant.


Law and Analysis

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a veteran.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54.

Under 38 C.F.R. § 3.50(a), a spouse is a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a veteran at the time of the veteran's death; and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  Id.  

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the Court identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse - the key is the reason for the separation.  Under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, separation by mutual consent would constitute desertion if it was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  This would break the continuity of cohabitation and preclude surviving spouse recognition in such instance.  Id. at 1357. 

The appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

In this case, a Jefferson County, Alabama Marriage license shows that the Veteran and appellant were married in August 1972.  The appellant maintains that she and the Veteran never divorced and remained married at the time of his death.  A search of Alabama's public records and County Court filings is negative for a certificate of divorce or evidence of divorce proceedings between the appellant and the Veteran.  

The appellant testified that the Veteran moved to California in the 1980's during his marriage to the appellant.  According to the appellant, this separation was for work purposes and because of his infidelity - claiming that he fathered a child with another woman.  See Hearing Transcript, p. 6.  The appellant also testified that the Veteran continued to support her until his death, and that she never received any type of Court document or any other kind of document that would indicate that the Veteran was seeking a divorce from her.  See Hearing Transcript, p. 13.  The appellant also testified that the Veteran paid her bills and his name was on the bills.  See Hearing Transcript, p. 15.  The Veteran testified that she was unaware that he married someone else after their separation; and, that he continued to pay for her home, and traveled to and from California to visit her often, and stayed in their home as if they had always been married.  There was even discussion of them getting back together.  See Hearing Transcript, pp. 18-21.  

A review of the claims file reveals that the Veteran listed the appellant as his spouse on a September 1973 VA Form 22-1990, Claim for education benefits.  He also noted that he had been previously married to "[redacted]" in 1960, and they were divorced in February 1972.  

According to documents in the Veteran's claims file, the Veteran had an address in San Francisco, California as early as August 1986.  See August 1986 VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action.  

VA treatment records from 1994 show treatment in California.  

On a July 1994 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran reported that he had been married twice, and that he did not live with his spouse; however, the Veteran failed to list specific information regarding his spouse and former spouse.  

On a February 1997 VA Form 21-0516, Improved Pension Eligibility Verification Report (IPEVR), the Veteran indicated that he was married, and living with, E.W. in San Francisco.  

On a May 1997 VA Form 21-526, Application for Compensation or Pension, the Veteran reported that he was currently married to the appellant who lived in Alabama; that the marriage had not terminated, and that he had been previously been married to "[redacted]" in 1969 which ended in divorce in 1971.  The Veteran listed "marital problems" as the reason for the separation.

On a June 1997 VA Form 21-527, Income and Net Worth and Employment Statement, the Veteran again indicated that he remained married to the appellant, but they had been separated for the previous 13 or 14 years.  

In July 1997, the Veteran was awarded nonservice-connected pension benefits.  A July 1997 notice letter to the Veteran indicated that the Veteran was being paid as a single veteran with no dependents.  

On a December 1997 VA Form 21-686c, Declaration of Status of Dependents, the Veteran reported that he had married E.W. on October [redacted], 1997 and that they live in San Francisco.  He provided a copy of a License and Certificate of Confidential Marriage issued by the State of California shows that the Veteran and E.W. married on October [redacted], 1997.  This document also indicates that the Veteran had one previous marriage that ended in divorce in April 1975.  

The Veteran passed away in April 2010.  The Certificate of Death shows that the Veteran's surviving spouse is E.W.  That same month, E.W. filed a claim for DIC benefits.  On her April 2010 VA Form 21-534 DIC claim, she indicated that the Veteran's only marriage had been to her, and that they were married on October [redacted], 1997, not on October [redacted], 1997.  

In September 2010, service connection for the cause of the Veteran's death was granted, and E.W. is currently receiving DIC as the Veteran's surviving spouse.  

Meanwhile, the appellant also submitted a DIC claim in September 2010, claiming that she was the Veteran's surviving spouse.  Her claim form reflects that she and the Veteran were married in August 1972 and remained married at the time of the Veteran's death.  Court documents noted above support her contention that she and the Veteran were legally married at the time of his death in April 2010.  

Further, a January 2008 Social Security Administration (SSA) Notice of Award of Retirement, Survivors and Disability Insurance shows that the appellant was entitled to receive a monthly spouse's benefit beginning in June 2007.  

In summary, the evidence of record shows that the Veteran and the appellant were married in August 1972.  The appellant maintains that she and the Veteran were never divorced, and, significantly, the Veteran also noted in June and July 1997 that he remained married to the appellant even though they had separated.  

It is also significant that when the Veteran married E.W. on October [redacted], 1997, he reported at that time that he and the appellant divorced in April 1975, even though he reported in June and July 1997, just a few months prior, that he was still married to the appellant.  Moreover, when the Veteran declared E.W. as his current spouse in December 1997, he did not provide a divorce decree or any documentation showing that he and the appellant had divorced, and the RO never asked for such documentation.  

Moreover, the appellant provided objective evidence that she was receiving a spousal SSA benefit beginning in June 2007.  

Given these findings, it is not entirely clear as to whether E.W. was aware that the Veteran and the appellant were never divorced.  However, it is apparent that she knew that the Veteran did, in fact, have a previous marriage because this fact was noted on their October 1997 marriage certificate.  Despite this knowledge, E.W. intentionally left out this information on her DIC claim by reporting that the Veteran was married to her at the time of his death and had no previous marriages.  

In a March 2011 administrative decision, the RO made a formal finding that the appellant should not be granted benefits as a surviving spouse of the Veteran because she did not meet the requirements of continuous cohabitation and is not without fault in the separation.  The decision refers to a handwritten November 2010 statement in support of claim in which the appellant indicated that the separation occurred because he got another woman pregnant and moved to San Francisco.  The appellant also noted that the Veteran, "sent back for me but when the time came I did not wanting (sic) to go out there."  

The March 2011 decision found that the Veteran and the appellant were mutually at fault in the separation, that the appellant does not satisfy the continuous cohabitation requirements, and that E.W. should not be barred from benefits because she was without knowledge that the marriage between the Veteran and appellant was never terminated.  

The March 2011 decision also finds that the appellant "did not wish to reconcile with the veteran even when the veteran tried to make their relationship work.  By refusing to get back together with the veteran, she has communicated intent to end the marriage."

First, the March 2011 decision assumes that E.W. was unaware that the Veteran was never divorced from the appellant; however, there is nothing in the record to lend credence to that assumption.  Further, the decision also assumes that the appellant did not wish to reconcile with the Veteran, but there is no indication from the appellant that this was the case.  Rather, the appellant indicated that she did not want to move to California, which is not the same as a refusal to reconcile.  The appellant testified at her Board hearing that she welcomed the Veteran back into their home in Alabama whenever he came to visit, and during those times, they held themselves out as husband and wife.  

Although there is a marriage certificate showing that the Veteran and E.W. were married in October 1997; and, that his previous marriage ended in divorce in 1975, the Board finds that this marriage was not valid under state law in Alabama.  The Veteran was already married to the appellant at the time of his remarriage to E.W. in October 1997.  Further, the Veteran was not formally divorced from the appellant at any time.  Therefore, under the laws of Alabama, the October 1997 marriage between E.W. and the Veteran was not a valid marriage and, therefore, was not a "marriage" for VA purposes under 38 C.F.R. § 3.1(j).  See also Ala. Code §§ 13A-13-1, 30-1-3, 30-1-4, 30-1-19.  As such, E.W. is not a surviving spouse of the Veteran.

That notwithstanding, the Board is not making a finding as to whether E.W.'s death benefits should be revoked.  If she was unaware of the fact that the Veteran and the appellant were never divorced, then her marriage to the Veteran may be deemed valid under certain circumstances even if it is invalid by reason of a legal impediment (which in this case is that Veteran was never divorced from the appellant).  

Given the facts in this case, the Board concludes that appellant was the lawful spouse of the Veteran at the time of his death and the evidence shows that she has not remarried since his death.  

Thus, the only remaining issue is whether the marriage meets the definition of continuous cohabitation under 38 C.F.R. § § 3.50(b)(1).  It is undisputed that the appellant did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death.  Thus, the central issue in this case is whether the appellant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53 (a) and (b).  

In this regard, the Board finds that the most probative evidence includes the appellant's statements as to the reason for the separation, the lack of any evidence of divorce between the Veteran and the appellant, and the SSA record showing that the appellant was receiving spousal benefits as of June 2007, nearly 10 years after the Veteran's marriage to E.W.  

The Board finds that this evidence demonstrates that the Veteran and the appellant were not divorced at the time of his marriage to E.W., or ever; and, that the separation between the Veteran and appellant due to the misconduct of, and procured by, the Veteran without the fault of the surviving spouse.  

Moreover, even if the separation was mutual, the evidence does not support a finding that the appellant intended to desert the Veteran.  The fact that the appellant did not want to move to California after he moved there does not, on its face, show an intent to desert the Veteran.  The Veteran moved to California because of infidelity, and the appellant should not be forced to follow him there in order to show that she never intended to desert him, even if he subsequently asked her to join him there.  The decision to remain separated was mutual and as a result of the Veteran's infidelity, and perhaps employment.  

In Alpough v. Nicholson, the Federal Circuit Court of Appeals held that under a proper interpretation of the statute, 38 U.S.C. § 101, a spouse can qualify as a surviving spouse if a separation was procured by the veteran even if there was no misconduct by the veteran.  And under a proper interpretation of the regulation, 38 C.F.R. § 3.53(b), a separation by mutual agreement, without an intent by the Veteran's spouse to desert, does not break the continuity of cohabitation.  Alpough, 490 F.3d 1352.

Based on the foregoing, the Board concludes that the appellant was the lawful spouse of the Veteran at the time of his death.  Although they did not live together continuously from the date of their marriage to the date of the Veteran's death, absent evidence to the contrary, their separation was due to the Veteran's infidelity; or, at the very least, it was not due to any intent by the appellant to desert the Veteran.  Finally, the appellant reports that she has not remarried since the death of the Veteran, and there is no indication that she has otherwise held herself out openly to the public to be the spouse of another person.  38 U.S.C.A § 101(3); 38 C.F.R. §3.50.
 
Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in her favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Resolving the benefit of the doubt in favor of the appellant, the Board finds that she is entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits.




ORDER

The appellant's recognition as the surviving spouse of the Veteran for purposes of VA death benefits is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


